DETAILED ACTION
Claims 1 – 10 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The title of the invention, “SPHERICAL ELEMENT DETECTING AND POSITIONING DEVICE”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “SPHERICAL ELEMENT DETECTING AND POSITIONING DEVICE FOR A PEBBLE BED NUCLEAR REACTOR”.
The disclosure is objected to because of the following informalities:
The following terms are awkward and believe to be due to foreign translation:
[0003] and [0024]: “elevator” is used when ‘lifter” may be more appropriate.
[0016], [0033], and [0037]: “rabbet” is used when “flange” may be more appropriate.
Appropriate correction is required.

Drawings
Figures 1 and 5–8 are objected to because the labels are hardly legible due to a photocopy with low resolution. The labels should be clearly legible.  See MPEP § 608.02 (V) on Drawing 

Allowable Subject Matter
Claims 1–10 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests one sphere inlet and two sphere outlets on the same tank body of a pressure-bearing casing, wherein the sphere inlet and sphere outlet through holes have the claimed internal member arranged within, and a rotating turntable with the claimed support lugs along with the claimed thinning groove.
The closest prior art Davies teaches a sphere inlet and two sphere outlets, but they do not lie on the same tank body.
Conclusion
To summarize, please amend the Specification or explain why the chosen terms are preferred, and please amend the Drawings for readable labels.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.


Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646